DETAILED ACTION

The following is a final office action is response to communications received on 02/15/2022.  Claims 1-3, 5, 7-15 & 17 are currently pending and addressed below.  Claims 4, 6 & 16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 14-16 state “wherein the attachment extension coupled to the main implant body is configured to slide into the attachment receiver coupled to the second implant body”.  The examiner assumes that claim limitation should read “wherein the attachment extension coupled to the main implant body is configured to slide into the attachment receiver coupled to the second implant body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-13 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suddaby (US 6,159,244).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    725
    1038
    media_image1.png
    Greyscale

Regarding Claim 1, Suddaby teaches a medical implant comprising: 
a main implant portion (10) comprising: a main implant body (shown); an attachment extension (shown) coupled to the main implant body; and a plurality of attachment extension ridges (shown) disposed on a portion of an internal surface of the attachment extension; and 
a second implant portion (12) comprising: a second implant body (shown); an attachment receiver (shown) coupled to the second implant body; and a plurality of attachment receiver ridges (shown) disposed on an external surface of the attachment receiver;
wherein the attachment extension coupled to the main implant body is configured to slide into the attachment receiver coupled to the second implant body (Fig 2) and 
Regarding Claim 2, Suddaby teaches wherein the attachment extension comprises a predetermined width, and each of the attachment extension ridges comprises a predetermined height (Fig 1).  
Regarding Claim 3, Suddaby teaches wherein the attachment receiver comprises a width that corresponds to the predetermined width of the attachment extension, and each of the attachment receiver ridges comprises a height that corresponds to the height of the ridges on the attachment extension (Figs 1 & 2).  
Regarding Claim 5, Suddaby teaches wherein the main implant body and the second implant body are configured for relative movement in a single direction after implantation between two vertebral bodies (abstract).
Regarding Claim 7, Suddaby teaches wherein the main implant portion comprises a height greater than a height of the second implant portion (as shown).  

    PNG
    media_image2.png
    747
    724
    media_image2.png
    Greyscale

Regarding Claim 9, Suddaby teaches wherein the implant comprises at least two footprint area configurations (Figs 2 & 4); and a difference between the at least two footprint areas comprises a change in area of the medical implant when viewed from above.  
Regarding Claim 10, Suddaby teaches wherein the implant has a same width (shown) in each of the at least two footprint area configurations.  
Regarding Claim 11, Suddaby teaches wherein the main implant body further comprises a lumen (shown).
Regarding Claim 12, Suddaby teaches wherein the second implant body (shown) further comprises a plurality of lumen wall extenders (34) and each lumen wall extender is fixed to a surface of the second implant body that connect to the main implant body.  
Regarding Claim 13, Suddaby teaches wherein the main implant body (shown) comprises two or more slots (32) in the lumen, wherein each slot is configured to receive a corresponding lumen wall extender of the second implant body (Col 4: lines 61-64).
Regarding Claim 17, Suddaby teaches wherein the main implant body further comprises fluid injection ports (28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby (US 6,159,244) in view of Ryan et al. (US 2019/0343644).
Regarding Claims 8 & 14, as set forth supra, Suddaby discloses the invention substantially as claimed.  However, Suddaby does not disclose wherein the main implant body and the second implant body comprises a metallic lattice structure.
Ryan teaches an intervertebral implant in the same field of endeavor.  Said implant constructed of a lattice framework (e.g., Figs 5-14) of interconnected struts/cells to enable stronger bone fusion and osseointegration [0083].  Said lattice can be utilized in the anterior, posterior or lateral portions of the device while still providing the requisite strength to provide and facilitate intervertebral fusion [0083].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the main body and second body of Suddaby from the lattice structure, as taught by Ryan, in order to enable stronger bone fusion and osseointegration while still providing the requisite strength to provide and facilitate intervertebral fusion.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mujwid et al. (US 2004/0162618), Foley et al. (US 6,193,757) and Bernstein (US 2007/0123987) all teach a medical implant comprising: a main implant portion comprising: a main implant body; an attachment extension coupled to the main implant body; and a plurality of attachment extension ridges disposed on a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774